IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 21, 2007
                                No. 07-40584
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

IRINEO ESPINO-REYES

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:02-CR-726-1


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Irineo Espino-Reyes (Espino) pleaded guilty in 2002 to illegally reentering
the United States following deportation subsequent to an aggravated felony
conviction, in violation of 8 U.S.C. § 1326(a) and (b), and he was sentenced to 37
months of imprisonment, to be followed by three years of supervised release. In
2007, Espino pleaded guilty to violating the conditions of his supervised release
by illegally reentering the United States again. Solely on the basis of that
violation, Espino’s supervised release was revoked, and he was sentenced to six

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-40584

months of imprisonment, to run consecutively to the sentence for his second
illegal reentry conviction.
      The written judgment also listed a second violation as the basis of the
revocation of Espino’s supervised release. Both Espino and the Government
request that his case be remanded for the limited purpose of correcting this
clerical error. We remand for the limited purpose of correcting the judgment to
reflect that Espino violated the terms of his supervised release by illegally
reentering the United States. See FED. R. CRIM. P. 36.
      AFFIRMED; REMANDED FOR THE LIMITED PURPOSE OF
CORRECTING CLERICAL ERROR IN JUDGMENT.




                                      2